Exhibit 10.1
Execution Version
CONSENT
AND
AMENDMENT No. 3
TO
SECOND AMENDED AND RESTATED LOAN AGREEMENT
     This CONSENT AND AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED LOAN
AGREEMENT (this “Amendment”) is made and entered into as of the 2d day of
September, 2008, by and among NATIONAL DENTEX CORPORATION, a Massachusetts
corporation (“Dentex”), its Subsidiaries listed on the signature page(s) hereto
(together with Dentex, collectively the “Borrowers”), and BANK OF AMERICA, N.A.
(the “Bank”). Capitalized terms used herein without definition shall have the
meaning ascribed to them in the Loan Agreement (as defined below).
     WHEREAS, the Borrowers and the Bank are parties to that certain Second
Amended and Restated Loan Agreement dated as of November 7, 2006, as amended by
that certain Loan Modification Agreement dated as of March 29, 2007, that
certain Amendment to Second Amended and Restated Loan Agreement dated as of
October 24, 2007, and that certain Amendment No. 2 to Second Amended and
Restated Loan Agreement dated as of May 9, 2008 (collectively, as the same may
be hereby and further amended and in effect from time to time, the “Loan
Agreement”), pursuant to which the Bank has extended credit to the Borrowers on
the terms set forth therein;
     WHEREAS, the Borrowers have requested the Bank to consent to the proposed
acquisition of 100% of the stock of Dental Art Laboratories, Inc. (“Dental
Art”), for a purchase price of up to $10,000,000 plus adjustments in accordance
with the terms and conditions of the subject stock purchase agreement (the
“Acquisition”);
     WHEREAS, the Borrowers have requested the Bank to modify the Maximum
Consolidated Total Funded Debt to Consolidated EBITDA covenant set forth in
Section 6(u) of the Loan Agreement as applicable to the period ending
September 30, 2008;
     WHEREAS, the Bank is willing to grant such consent and to modify the Loan
Agreement as requested on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Consent. The Bank hereby consents to the Acquisition.

 



--------------------------------------------------------------------------------



 



     2. Amendment to §6(u) of the Loan Agreement. Section 6(u) of the Loan
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “(u) Maximum Consolidated Total Funded Debt to Consolidated EBITDA. As of
the end of any fiscal quarter, the ratio of (a) Consolidated Total Funded Debt
as of such date to (b) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending on the date of calculation (i) prior to
and including June 30, 2008, shall not exceed 2.5:1.00; (ii) as of September 30,
2008, shall not exceed 2.75:1.00; (iii) as of December 31, 2008, shall not
exceed 2.5:1.00; and (iv) thereafter shall not exceed 2.0:1.00.”
     3. Effective Dates and Conditions to Effectiveness. The consent and waivers
hereunder shall be effective as of the date hereof upon the receipt by the Bank
of a counterpart signature page to this Amendment duly executed and delivered by
each of the Borrowers.
     4. Representations and Warranties. Each of the Borrowers represents and
warrants as follows:
     (a) The execution and delivery of this Amendment and the performance of
each of this Amendment and the Loan Agreement, as amended as of the date hereof,
are within the corporate power and authority of such Borrower and have been or
will be authorized by proper corporate proceedings, and do not (i) require any
consent or approval of the stockholders of such Borrower, (ii) contravene any
provision of the charter documents or by-laws of such Borrower or any law, rule
or regulation applicable to such Borrower, or (iii) contravene any provision of,
or constitute an event of default or event which, but for the requirement that
time elapse or notice be given, or both, would constitute an event of default
under, any other material agreement, instrument or undertaking binding on such
Borrower.
     (b) This Amendment and the Loan Agreement, as amended as of the date
hereof, and all of the terms and provisions hereof and thereof are the legal,
valid and binding obligations of such Borrower enforceable in accordance with
their respective terms except as limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally, and except as the remedy of specific performance or of
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
     (c) Except with respect to filings with the U.S. Securities and Exchange
Commission, the execution, delivery and performance of this Amendment, as of the
date hereof, do not require any approval or consent of, or filing or
registration with, any governmental or other agency or authority, or any other
party.
     (d) Each of the representations and warranties of the Borrowers contained
in the Loan Agreement (after giving effect to this Amendment) or in any document
or

2



--------------------------------------------------------------------------------



 



instrument delivered pursuant to or in connection with the Loan Agreement are
true and correct in all material respects as of the date hereof with the same
effect as if made on and as of the date hereof (except to the extent of changes
resulting from transactions contemplated or permitted by the Loan Agreement and
changes occurring in the ordinary course of business which singly or in the
aggregate do not create a Material Adverse Effect, and to the extent that such
representations and warranties relate expressly to an earlier date).
     (e) After giving effect to this Amendment, no Default or Event of Default
under the Loan Agreement has occurred and is continuing.
     (f) The consideration paid in connection with the Acquisition shall not
exceed $10,000,000 plus adjustments in accordance with the terms and conditions
of the subject stock purchase agreement.
     (g) In connection with and in no event later than 30 days after the
effective date of the Acquisition, Dental Art shall be merged into Dentex.
     5. Ratification, etc. Except as expressly amended hereby, the Loan
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. Each Borrower hereby affirms all of its
obligations under the Loan Agreement and under each of the other Loan Documents
to which it is a party and hereby affirms its absolute and unconditional promise
to pay to the Bank the Loans and all other amounts due under the Loan Agreement
(as amended hereby) and the other Loan Documents. This Amendment and the Loan
Agreement shall hereafter be read and construed together as a single document,
and all references in the Loan Agreement or any related agreement or instrument
to the Loan Agreement shall hereafter refer to the Loan Agreement as amended by
this Amendment.
     6. Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be deemed to be a document executed under seal and shall
be construed and interpreted in accordance with the laws of the Commonwealth of
Massachusetts (excluding the laws applicable to conflicts or choice of law).
     7. Delivery By Facsimile Or Other Electronic Transmission. This Agreement,
to the extent signed and delivered by means of a facsimile machine or other
electronic transmission in which the actual signature is evident, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto or thereto shall re-execute original forms
hereof and deliver them to all other parties. No party hereto shall raise the
use of a facsimile machine or other electronic transmission in which the actual
signature is evident to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or

3



--------------------------------------------------------------------------------



 



communicated through the use of a facsimile machine or other electronic
transmission in which the actual signature is evident as a defense to the
formation of a contract and each party forever waives such defense.
     8. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.
[Remainder of page intentionally blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of
the date first set forth above.

              NATIONAL DENTEX CORPORATION    
 
           
 
  By:
Name:   /s/ Richard F. Becker, Jr.
 
Richard F. Becker, Jr.    
 
  Title:   Executive Vice President and Treasurer    
 
            GREEN DENTAL LABORATORIES, INC.,    
 
           
 
  By:
Name:   /s/ Richard F. Becker, Jr.
 
Richard F. Becker, Jr.    
 
  Title:   Assistant Treasurer    
 
            KELLER GROUP, INCORPORATED    
 
           
 
  By:
Name:   /s/ Richard F. Becker, Jr.
 
Richard F. Becker, Jr.    
 
  Title:   Assistant Treasurer and Assistant Secretary    
 
            KELLER LABORATORIES, INCORPORATED — MIDWEST    
 
           
 
  By:
Name:   /s/ Richard F. Becker, Jr.
 
Richard F. Becker, Jr.    
 
  Title:   Assistant Treasurer and Assistant Secretary    
 
            KELLER LABORATORIES, INC. — SOUTHEAST    
 
           
 
  By:
Name:   /s/ Richard F. Becker, Jr.
 
Richard F. Becker, Jr.    
 
  Title:   Assistant Treasurer and Assistant Secretary    

Consent and Amendment No 3 Borrower Signature Page

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.,
as the Bank    
 
           
 
  By:
Name:   /s/ Richard J. MacDonald
 
Richard J. MacDonald    
 
  Title:   Vice President    

Consent and Amendment No 3 Bank Signature Page

 